Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT, (hereinafter the "Agreement") is made and entered
into this 15th day of July, 2009


BETWEEN


U.S. CANADIAN MINERALS, INC., a Nevada corporation which maintains a market for
its common shares through the facility of NASD’s Over-the-Counter Bulletin Board
(hereinafter referred to as the "Acquiror"),


OF THE FIRST PART,


AND


NOBLE TECHNOLOGIES CORP., a private Nevada corporation (hereinafter referred to
as the "Company"),


OF THE SECOND PART
 
RECITALS


WHEREAS, Acquiror desires to acquire from the registered holders of the
Company’s common stock (the “Shareholders”) all of the issued and outstanding
common shares of the Company’s capital stock (the “Company Stock”), aggregating
four hundred thousand (400,000) shares of common stock, par value $0.001 per
share, solely in exchange for four hundred thousand (400,000) Class A preferred
shares, par value $0.001 per share, in the capital stock of Acquiror (“Acquiror
Shares”);


AND WHEREAS, the respective Boards of Directors of the Acquiror and the Company
have approved and adopted this Agreement;


AND WHEREAS, by Unanimous Consent of the Shareholders of the Company dated July
14th, 2009, the Shareholders of the Company have approved and adopted this
Agreement;


AND WHEREAS, the Shareholders desire to exchange all of their common shares of
the Company solely for shares of Acquiror’s Class A preferred stock in the
respective amounts set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
ACQUISITION AND EXCHANGE OF SHARES


SECTION 1.1.  The Agreement.  The parties hereby agree that Acquiror will
acquire all of the issued and outstanding shares of the Company’s common stock
("the Company Capital Stock"), aggregating four hundred thousand (400,000)
shares, par value $0.001 per share, of the common stock of the Company, solely
in exchange for four hundred thousand (400,000) Class A preferred shares, par
value $0.001 per share, of Acquiror’s capital stock.  The parties hereto agree
that at the Closing of this Agreement as hereinafter defined: (i) the Company
will become a wholly-owned subsidiary of Acquiror subject to the conditions and
provisions of Section 1.6 hereof; and (ii) the management and business
operations of Acquiror will be reorganized subject to the conditions and
provisions of section 1.7 hereof.


SECTION  1.2.  Exchange of Shares.


(a) Acquiror is hereby holding for delivery to the Shareholders or their
designees, stock certificates representing an aggregate of 400,000 Class A
preferred shares of Acquiror’s capital stock (the "Acquiror Shares"), solely in
exchange for all of the issued and outstanding shares of the Company Stock,
which certificates are being delivered to Acquiror herewith.


(b) The Acquiror Shares are being delivered to the Shareholders in the
respective amounts set forth in Schedule A annexed hereto and, constituting the
first of two schedules to this Agreement and by this reference, made a part
hereof.


SECTION 1.3. Documents Delivered Herewith.  The parties are herewith delivering
the following:


(a) The Company is delivering to Acquiror stock certificates representing 100%
of the issued and outstanding shares of the Company’s capital stock, duly
endorsed by the Shareholders, so as to make Acquiror the holder thereof, free
and clear of all covenants, conditions, restrictions, voting trust arrangements,
shareholder agreements, liens, pledges, charges, security interests,
encumbrances, options and adverse claims or rights whatsoever (collectively,
“Liens”);


(b) Acquiror is issuing and delivering to or pursuant to the written direction
of the Shareholders stock certificates representing an aggregate of 400,000
Class A preferred shares, par value $0.001 per share, of Acquiror’s capital
stock.


SECTION 1.4.  Ratification by Board of Directors and by Written Consent of
Shareholders.  Acquiror has taken all necessary and requisite action to call for
and hold a Special Meeting of its Board of Directors, and/or to obtain the
written consent from the holders of at least a majority of the registered
holders of its issued and outstanding Class A preferred shares, as required, in
order to ratify this Agreement and all transactions contemplated hereby.


SECTION 1.5.  Consummation of Transaction.  After the Closing, Acquiror will
file any additional necessary documents that may be required by the State of
Nevada and the Securities Exchange Commission (“S.E.C.”).
 
 
2

--------------------------------------------------------------------------------

 

SECTION 1.6.  Closing.   The closing of this Agreement and the acquisition and
exchange of shares anticipated herein shall close at the offices of the Company
as soon as practicably possible after execution and delivery of this Agreement
or at such alternative place as may be designated by the Company.


SECTION 1.7.  Other Transactions.  Concurrent with the Closing of this
Agreement:


All directors of the Acquiror will resign but prior thereto appoint the
following persons to serve as directors of the Company:


Mark Kersey
Thomas E. Barton Chown


SECTION 1.8.  Further Assurances.  After the Closing, the Company and the
Shareholders shall from time to time, at the request of Acquiror and without
further cost or expense to Acquiror, execute and deliver such other instruments
of convey­ance and transfer and take such other actions as Acquiror may
reasonably request, in order to more effectively consummate the transactions
contemplated hereby and to vest in Acquiror good and marketable title to the
shares being acquired hereunder.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ACQUIROR


As of the date hereof and at the date of Closing, Acquiror hereby represents,
warrants and agrees that:


SECTION 2.1.  Organization, Good Standing and Corporate Power of
Acquiror.  Acquiror is a corporation duly organized, validly existing and
presently in good standing under the laws of the State of Nevada, is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which such qualification is necessary, and has the
corporate power and authority to own its properties and assets and to transact
the business in which it is engaged.


SECTION 2.2.  Capitalization of Acquiror.  The authorized capital stock of
Acquiror consists of :


200,000,000 shares of common stock, par value $0.001 per share, of which
7,417,564 shares are issued and outstanding as at the date of execution of this
Agreement and at the date of Closing hereof;


1,000,000 Class A preferred shares, par value $0.001 per share, of which 129,699
shares are issued and outstanding as at the date of execution of this Agreement
and as at the date of Closing hereof;


1,000,000 Class B preferred shares, par value $0.001 per share, of which there
are no shares issued and outstanding as at the date of execution of this
Agreement, and
 
 
3

--------------------------------------------------------------------------------

 

1,000,000 Class C preferred shares, par value $0.001 per share, of which there
are no shares issued and outstanding as at the date of execution of this
Agreement.


All shares of Acquiror common stock currently issued and outstanding have been
duly authorized, validly issued and are fully paid and non-assessable.  There
are no preemptive rights, or other outstanding rights, options, warrants,
conversion rights, stock appreciation rights, redemption rights, repurchase
rights, calls, agreements or commitments of any character obligating Acquiror to
issue any shares of its capital stock or any security representing the right to
acquire, purchase or otherwise receive any such stock.  Shares of Acquiror’s
common stock to be transferred pursuant to this Agreement, when so transferred,
will be duly authorized for transfer, validly issued, fully paid and
non-assessable.


SECTION 2.3.  Charter Documents.  Copies of Acquiror’s Articles of Incorporation
and By-Laws and all amendments thereto, have been delivered to the Company prior
to the date hereof and are represented to be true and correct as at the date
hereof and at the date of Closing.


SECTION 2.4.  Corporate Documents.  The most recent Acquiror shareholders' lists
and corporate minute books, which have been made available to the Company, are
complete and accurate as of the date hereof and will be at the date of Closing,
and the corporate minute books contain the recorded minutes of all corporate
meetings of shareholders and directors.  There are no shareholder agreements,
voting agreements, registration right agreements or other such agreements among
Acquiror's shareholders or with Acquiror.


SECTION 2.5.  SEC Documents; Undisclosed Liabilities.  Since November 7th, 2000
(effective registration date), Acquiror has filed with the Securities and
Exchange Commission on a timely basis all reports, schedules, forms, statements
and other documents (including schedules and all other information incorporated
therein) required to be filed under the Securities Act and the Securities and
Exchange Act of 1934, as amended (the "1934 Act") (the "S.E.C. Documents"). As
of their respective dates, the S.E.C. Documents complied in all material
respects with the requirements of the 1933 Act or the 1934 Act, as the case may
be, and the rules and regulations of the SEC promulgated thereunder applicable
to such S.E.C. Documents. The Acquiror’s financial statements included in the
S.E.C. Documents comply as to form, as of their respective dates of filing with
the S.E.C., in all material respects with applicable accounting requirements and
the published rules and regulations of the S.E.C. with respect thereto.


SECTION 2.6.  Confirmation of Changes Relating to Capitalization. Acquiror
hereby confirms the following changes to the capitalization of Acquiror as they
specifically relate to the common shares, par value $0.001 per share,and the
Class A preferred shares, par value $0.001 per share, in the capital stock of
Acquiror:
·  
On January 20, 2004, the Board of Directors of Acquiror approved a 1 for 125
reverse split of Acquiror’s common shares;

·  
On October 25, 2004, the Board of Directors of Acquiror approved a 3 for 1
forward split of both the Acquiror’s common shares and Class A preferred shares;

·  
On October 9, 2007, the Board of Directors of Acquiror approved a 1 for 50
reverse split of Acquiror’s common shares.

 
 
4

--------------------------------------------------------------------------------

 

SECTION 2.7.  Absence of Certain Changes.  Since November 7th, 2000 (effective
registration date), except as disclosed otherwise herein or in the S.E.C.
Documents, Acquiror:


(a) has not (i) issued or sold any promissory note, stock, bond, option or other
corporate security of which it was an issuer or other obligor, (ii) discharged
or satisfied any lien or encumbrance or paid any obligation or liability,
absolute or contingent, direct of indirect, (iii) incurred or suffered to be
incurred any liability or obligation other than in the ordinary and usual course
of business, (iv) caused or permitted any lien, encumbrance or security interest
to be created or arise on or in any of its properties or assets, (v) declared,
set aside or made any dividend, payment or other distribution to any shareholder
or purchased or redeemed or agreed to purchase or redeem any  shares of its
capital stock, or (vi) entered into any agreement or transaction except in the
ordinary and usual course of business or in connection with the execution and
performance of this Agreement.


(b) except for liabilities incurred in connection with this Agreement or the
transactions contemplated hereby, has conducted its business only in the
ordinary course, and there has not been (i) any event or occurrence which could
have a material adverse effect on Acquiror's business or assets, (ii) except
insofar as may have been or required by a change in GAAP, any change in
accounting methods, principles or practices by Acquiror materially affecting its
assets, liabilities or business or (iii) made any tax election that individually
or in the aggregate could reasonably be expected to have a material adverse
effect on Acquiror's business or assets, or any of its tax attributes or any
settlement or compromise of any material income tax liability.


SECTION 2.8.  Tax Returns and Payments.  Acquiror has filed with the appropriate
governmental authority, all tax returns, whether based upon income, sales or
franchise, as required by law to be filed on or before the date of this
Agreement, and Acquiror has paid all taxes to be due on said returns, any
assessments made against Acquiror and all other taxes, fees and similar charges
imposed on Acquiror by any governmental authority. No tax liens have been filed
and no claims are being assessed and no returns are under audit with respect to
any such taxes, fees or other similar charges.


SECTION 2.9.  Contracts.  Acquiror is not a party to or bound by any material
contract or commitment, including guaranty whether written or oral, except as
may otherwise be disclosed in Schedule B annexed hereto and, constituting the
second of two schedules to this Agreement and by this reference, made a part
hereof.


SECTION 2.10.  Compliance with Law and Government Regulations.  Acquiror is in
compliance with and is not in violation of applicable federal, state, local or
foreign statutes, laws and regulations (including without limitation, any
applicable building, zoning or other law, ordinance or regulation) affecting its
properties or the operation of its business. Acquiror is not subject to any
order, decree, judgment or other sanction of any court, administrative agency or
other tribunal.
 
 
5

--------------------------------------------------------------------------------

 

SECTION 2.11.  Litigation.  As at the date hereof and at the date of Closing,
Acquiror is a named defendant in two law suits, is involved in one potential
arbitration proceeding and is carrying one substantial and delinquent account
payable more particularly described as follows:
 
1.  
U.S. Canadian Minerals, Inc. ats Mpower, Inc. On December 28th, 2005, Mpower,
Inc. filed Action # 515024 in the District Court for Clark County, Nevada
against Acquiror in order to recover the sum of $38,808.27 claimed by Mpower,
Inc. pursuant to the terms of a promissory note executed on or about January 2,
2005. A default judgment was entered against Acquiror in this matter on April
18, 2006. On July 6, 2009, Acquiror and Mpower, Inc. executed a Settlement
Agreement with regard to resolution of this matter and release of Acquiror from
all future claims in relation to the suit.

2.  
U.S. Canadian Minerals, Inc. et al ats Steven M. Brewer. On April 25th, 2008,
Steven M. Brewer filed Action # 561515 in the District Court for Clark County,
Nevada against Acquiror and certain of its officers and directors in order to
recover the sum of $500,000 claimed by Steven M. Brewer in conjunction with
certain financing activities completed with Acquiror in 2005 and 2006. On July
5, 2009, Acquiror and the officers and directors named in the Brewer suit
executed a Settlement Agreement with regard to resolution of this matter and
release of Acquiror from all future claims in relation to the suit.

3.  
AGF Realty Solutions LLC. On January 7th, 2008, Acquiror entered into a
Consulting Agreement with, inter alia, AGF Realty Solutions LLC, a non-licensed
consultant based in Waterford Works, NJ (“AGF”). AGF was jointly retained by
Acquiror, CMS Business Enterprises, Inc. a private company based in Corona, CA
and Funding Gate, Inc, a private company based in La Mirada, CA for the purpose
of arranging a financing for Acquiror. A $50,000 retainer was paid to AGF by
Funding Gate, Inc. on behalf of Acquiror. No financing was completed by Acquiror
through the efforts of AGF. In spite of the fact that no security interest was
ever transferred to AGF by Acquiror, AGF has filed a UCC1 lien against all
“property” of Acquiror including, without limiting the generality of the
foregoing, the COD Mine. While no claim has been legally launched by AGF against
Aquiror, AGF claims to be owed the sum of approximately $83,000. Section 13 of
the Consulting Agreement requires all disputes or controversies in connection
with the Consulting Agreement to be submitted to an arbitration panel in
Delaware.

4.  
The Otto Law Group PLLC. The Otto Law Group, based in Seattle, WA, is currently
owed $61,961.53. No claim has been filed against Acquiror. This is being treated
as a delinquent account receivable by the firm. There has been no conversation
to date with The Otto Law Group regarding resolution of this matter.



There is no material arbitration proceeding or investigation pending or
threatened to which Acquiror is a party or which may result in any material
adverse change in the business or condition, financial or otherwise, of Acquiror
or in any of its properties or assets, or which might result in any liability on
the part of Acquiror, or which questions the validity of this Agreement or of
any action taken or to be taken pursuant to or in connection with the provisions
of this Agreement and, to the best knowledge of Acquiror, there is no basis for
any such arbitration, proceeding or investigation.


SECTION 2.12   S.E.C. Enforcement/Wells Notice.  On March 14th, 2006, Acquiror
received a Wells Notice from the S.E.C. whereunder Acquiror was notified that
S.E.C staff was considering a recommendation that the S.E.C. bring a civil
enforcement proceeding against Acquiror for possible violation(s) of federal
securities laws pertaining to alleged fraudulent disclosure(s), failure to file
reports in a timely manner and improper accounting practices. S.E.C. procedures
allow any recipient of a Wells Notice to respond to S.E.C. staff prior to a
formal recommendation being made by S.E.C. staff and, after two and one-half
years of correspondence on this matter, on September 2, 2008, Acquiror received
a letter from the S.E.C. advising Acquiror that “the investigation has been
completed as to U.S. Canadian Minerals, Inc. against whom we do not intend to
recommend any enforcement action by the Commission”. As at the date hereof and
at the date of Closing, Acquiror has received no further communication from the
S.E.C. on this matter or in relation to any other S.E.C. enforcement proceeding.
 
 
6

--------------------------------------------------------------------------------

 

SECTION 2.13.  Trade Names and Rights.  Acquiror does not use any trade mark,
service mark, trade name, or copyright in its business, nor does it own any
trade marks, trade mark registrations or application, trade name, service marks,
copyrights, copyright registrations or application.  No person owns any trade
mark, trade mark registration or application, service mark, trade name,
copyright, or copyright registration or application, the use of which is
necessary or contemplated in connection with the operation of Acquiror's
business.


SECTION 2.14.  Environmental Matters.  There are no actions, proceedings or
investigations pending or, to Acquiror's best knowledge after making appropriate
investigation, threatened before any federal or state environmental regulatory
body, or before any federal or state court, alleging noncompliance by Acquiror
with the Comprehensive Environmental Response, Compensation and Liability Act of
1990 ("CERCLA") or any other Environmental Laws.  To Acquiror's best knowledge
after due investigation: (a) there is no reasonable basis for the institution of
any action, proceeding or investigation against Acquiror under any Environmental
Law; (b) Acquiror is not responsible under any Environmental Law for any release
by any person at or in the vicinity of real property of any hazardous substance
(as defined by CERCLA), caused by the spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any such hazardous substance into the environment; (c) Acquiror is
not responsible for any costs of any remedial action required by virtue of any
release of any toxic or hazardous substance, pollutant or contaminant into the
environment including, without limitation, costs arising from security fencing,
alternative water supplies, temporary evacuation and housing and other emergency
assistance undertaken by any environmental regulatory body; (d) Acquiror is in
material compliance with all applicable Environmental Laws; and (e) no real
property used, owned, managed or controlled by Acquiror contains any toxic or
hazardous substance including, without limitation, any asbestos, PCBs or
petroleum products or byproducts in any form, the presence, location or
condition of which (i) violates any Environmental Law, or (ii) cannot be cleaned
by ordinary reclamation procedures customary in the oil and gas industry.  For
purposes of this Agreement, "Environmental Laws" will mean any federal, state,
local or municipal statute, ordinance or regulation, or order, ruling or other
decision of any court, administrative agency or other governmental authority
pertaining to the release of hazardous substances (as defined in CERCLA) into
the environment.


SECTION 2.15.  Governmental Consent.  No notices, reports or other filings are
required to be made nor are any consents, registrations, approvals, permits,
authorizations or designations required to be obtained by Acquiror from any
court, governmental or regulatory authority, agency, commission, body or other
governmental entity, in connection with the execution and delivery of this
Agreement by Acquiror or the carrying out and consummation of any transactions
contemplated hereby, except those that the failure to make or obtain are not,
individually or in the aggregate, reasonably likely to have a material adverse
effect or prevent, materially delay or materially impair the ability of Acquiror
to consummate the transactions contemplated by this Agreement.


SECTION 2.16.  Corporate Authority.  Acquiror has all requisite corporate power
and authority and has taken all corporate actions necessary in order to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated herein, including obtaining the approval of this
Agreement by its Board of Directors and by the written consent of the holders of
a majority of the outstanding shares of capital stock of Acquiror. The execution
and delivery of this Agreement, the consummation of the transactions
contemplated hereby and compliance by Acquiror with the provisions hereof will
not:
 
 
7

--------------------------------------------------------------------------------

 
 
(a) Conflict with or result in a breach of any provisions of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation of any lien, security
interest, charge or encumbrance upon any of the properties or assets of Acquiror
under, any of the terms, conditions or provisions of the Articles of
Incorporation or By-Laws of Acquiror, or any note, bond, mortgage, indenture,
license, lease, agreement or any instrument or obligation to which Acquiror is a
party or by which it is bound; or


(b) Violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Acquiror or any of its properties or assets.  Assuming due
execution and delivery by the parties hereto, this Agreement is the valid and
binding agreement of Acquiror enforceable against Acquiror in accordance with
its respective terms, except as such enforceability may be limited by applicable
bankruptcy laws or creditors' rights generally or by general principles of
equity.


SECTION 2.17.  Employee Benefit Plans.  Acquiror is not a party to, or bound by,
any bonus, deferred compensation, incentive compensation, stock purchase, stock
option, severance or termination pay, hospitalization or other medical, life or
other insurance, supplemental unemployment benefits, profit-sharing, pension, or
retirement plan, program, agreement or arrangement, other employee benefit plan,
program, agreement or arrangement (other than arrangements involving the payment
of wages), sponsored, maintained or contributed to or required to be contributed
to by Acquiror or any of its subsidiaries or by any trade or business, whether
or not incorporated (an "ERISA Affiliate") that together with Acquiror or any of
its subsidiaries would be deemed a "single employer" within the meaning of
Section 4001(a)(14) of the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder ("ERISA"), for the
benefit of any current or former employee, director or officer of Acquiror or
any of its subsidiaries or any ERISA Affiliate whether formal or informal and
whether legally binding or not with respect to which Acquiror or any of its
subsidiaries or any ERISA Affiliate has or may in the future have any liability
or obligation to contribute or make payments or any kind.


SECTION 2.18.  Legal Proceedings and History.  Acquiror hereby represents that,
unless otherwise disclosed herein or by a written attachment hereto, no officer,
director or affiliate of Acquiror, will have been, within the past five years; a
party to any bankruptcy petition against such person or against any business of
which such person was affiliated; convicted in a criminal proceeding or subject
to a pending criminal proceeding (excluding traffic violations and other minor
offenses); subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the Securities
Exchange Commission or the Commodity Futures Trading Commission to have violated
a federal or state securities or commodities law, and the judgment has not been
reversed, suspended or vacated.


SECTION 2.19.  Tax Issues.  Acquiror has not taken any action or failed to take
any action which action or failure would reasonably be expected to jeopardize
the exchange of shares provided herein as tax-free under Subchapter C of the
Internal Revenue Code of 1986, as amended.  Acquiror has not taken any action or
failed to take any action on which would reasonably be expected to make
Acquiror's loss carry forwards unavailable after the Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 2.20.  Accuracy of Information Furnished.  No representation, statement,
or information contained in this Agreement (including the schedules) or any
contract or document executed in connection herewith or delivered pursuant
hereto, or thereto or made available or furnished to the Company or its
representatives by Acquiror or its representatives contains any untrue statement
of a material fact, or omits any material fact necessary to make the information
contained therein not misleading. Acquiror has provided (or caused to be
provided) to the Company correct and complete copies of all documents listed or
described in the Schedules provided by Acquiror hereunder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents, warrants and agrees that:


SECTION 3.1.  Organization, Good Standing and Corporate Power of the
Company.  The Company is a corporation duly organized, validly existing and
presently in good standing under the laws of the State of Nevada, is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which such qualification is necessary, and has the
corporate power and authority to own its properties and assets and to transact
the business in which it is engaged.  The Company does not own any stock or
other interest in any other corporation nor is there any other corporation over
which the Company may be deemed to be in control because of factors or
relationships other that the quantity of stock or other interest owned.


SECTION 3.2.  Charter Documents.  Complete and correct copies of the Articles of
Incorporation and By-Laws of the Company and all amendments thereto, have been
or have been made available to Acquiror prior to the Closing and are represented
to be true and accurate as at the date hereof and at the date of Closing.


SECTION 3.3. Capitalization of the Company.  The authorized capital stock of the
Company consists of one million (1,000,000) shares of common stock, par value
$0.001 per share, four hundred thousand (400,000) of which shares are issued and
outstanding.  All shares of Company common stock currently issued and
outstanding have been duly authorized, validly issued and are fully paid and
non-assessable.  There are no preemptive rights, or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, redemption
rights, repurchase rights, calls, agreements or commitments of any character
obligating the Company to issue any shares of its capital stock or any security
representing the right to acquire, purchase or otherwise receive any such
stock.  Acquiror will obtain good and valid title to the shares of Company
common stock acquired hereby free of any Liens.


SECTION 3.4.  Financial Statements.  The Company was incorporated on May 7th,
2008, and has conducted no operations to date. The assets of the Company are
related to its intended operations in the mining industry and are more
particularly described in the Asset Description and Valuation Report which is
attached hereto as Schedule E and, constitutes the fifth of five schedules to
this Agreement which, by this reference, is made a part hereof.
 
 
9

--------------------------------------------------------------------------------

 

SECTION 3.5.  Absence of Certain Changes.  Since May 7th, 2008, except as
disclosed otherwise herein, the Company:


(a) has not (i) issued or sold any promissory note, stock, bond, option or other
corporate security of which it was an issuer or other obligor, (ii) discharged
or satisfied any lien or encumbrance or paid any obligation or liability,
absolute or contingent, direct of indirect, (iii) incurred or suffered to be
incurred any liability or obligation other than in the ordinary and usual course
of business, (iv) caused or permitted any lien, encumbrance or security interest
to be created or arise on or in any of its properties or assets, (v) declared,
set aside or made any dividend, payment or other distribution to any shareholder
or purchased or redeemed or agreed to purchase or redeem any  shares of its
capital stock, (vi) reclassified its shares of capital stock, or (vii) entered
into any agreement or transaction except in the ordinary and usual course of
business or in connection with the execution and performance of this Agreement.


(b) except for liabilities incurred in connection with this Agreement or the
transactions contemplated hereby, has conducted its business only in the
ordinary course, and there has not been (i) any event or occurrence which could
have a material adverse effect on the Company's business or assets, (ii) except
insofar as may have been or required by a change in GAAP, any change in
accounting methods, principles or practices by the Company materially affecting
its assets, liabilities or business or (iii) made any tax election that
individually or in the aggregate could reasonably be expected to have a material
adverse effect on The Company's business or assets, or any of its tax attributes
or any settlement or compromise of any material income tax liability.


SECTION 3.6.  Tax Returns and Payments.  All tax returns for the Company
(federal, state, city, county or foreign) which are required by law to be filed
on or before the date of this Agreement, have been duly filed or extensions
therefor have been filed with the appropriate governmental authority.  The
Company has paid all taxes to be due on said returns, any assessments made
against the Company, and all other taxes, fees and similar charges imposed on
the Company by any governmental authority (other than those, the amount or
validity of which is being contested in good faith by appropriate
proceedings).  No tax liens have been filed and no claims are being assessed
with respect to any such taxes, fees or other similar charges.


SECTION 3.7.  Required Authorizations.  There have been or will be timely filed,
given, obtained or taken, all applications, notices, consents, approvals,
orders, registrations, qualifications waivers or other actions of any kind
required by virtue of execution and delivery of this Agreement by the Company or
the consummation by it of the transactions contemplated hereby.


SECTION 3.8.  Contracts.  As at the date hereof and at the date of Closing, the
Company is a party to at least one contract that is material to the Company’s
execution of its business plan, specifically a lease on the property located at
1280 Alexandria Court, McCarran, Nevada and more particularly described as a
31,196 +/- square foot concrete, tilt up industrial building together with
appurtenant paved and parking areas (the “Leased Premises”) which is the focal
point of Company’s operations as a processor, smelter and refiner of precious
and base metal ore bearing materials. The Company also owns all equipment and
machinery which is on site at the Leased Premises.
 
 
10

--------------------------------------------------------------------------------

 

SECTION 3.9.  Compliance with Law and Government Regulations.  The Company is in
material compliance with all applicable federal, state, local or foreign
statutes, laws and regulations (including without limitation, any applicable
building, zoning or other law, ordinance or regulation) affecting its properties
or operation of its businesses.  The Company is not subject to any order,
decree, judgment or other sanction of any court, administrative agency or other
tribunal.


SECTION 3.10.  Litigation.  There is no material litigation, arbitration,
proceeding or investigation pending or threatened to which the Company is a
party or which may result in any material change in the business or condition,
financial or otherwise, of the Company or in any of its properties or assets, or
which if determined against the Company, would have a material adverse effect
against the Company, or which might result in any liability on the part of the
Company, or which questions the validity of this Agreement or of any action
taken or to be taken pursuant to or in connection with the provisions of this
Agreement, and to the best knowledge of the Company, there is no basis for any
such litigation, arbitration, proceeding or investigation.


SECTION 3.11.  Intellectual Property.  The Company has no intellectual property
of any kind or nature.


SECTION 3.12.  Environmental Matters.  There are no actions, proceedings or
investigations pending or, to the Company's best knowledge after making
appropriate investigation, threatened before any federal or state environmental
regulatory body, or before any federal or state court, alleging noncompliance by
the Company with CERCLA or any other Environmental Laws.  To the Company's best
knowledge after due investigation: (a) there is no reasonable basis for the
institution of any action, proceeding or investigation against the Company under
any Environmental Law; (b) the Company is not responsible under any
Environmental Law for any release by any person at or in the vicinity of real
property of any hazardous substance (as defined by CERCLA), caused by the
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing of any such hazardous substance into
the environment; (c) the Company is not responsible for any costs of any
remedial action required by virtue of any release of any toxic or hazardous
substance, pollutant or contaminant into the environment including, without
limitation, costs arising from security fencing, alternative water supplies,
temporary evacuation and housing and other emergency assistance undertaken by
any the Company environmental regulatory body; (d) the Company is in material
compliance with all applicable Environmental Laws; and (e) no real property
used, owned, managed or controlled by the Company contains any toxic or
hazardous substance including, without limitation, any asbestos, PCBs or
petroleum products or byproducts in any form, the presence, location or
condition of which (i) violates any Environmental Law, or (ii) cannot be cleaned
by ordinary reclamation procedures customary in the oil and gas industry.  For
purposes of this Agreement, "Environmental Laws" will mean any federal, state,
local or municipal statute, ordinance or regulation, or order, ruling or other
decision of any court, administrative agency or other governmental authority
pertaining to the release of hazardous substances (as defined in CERCLA) into
the environment.


SECTION 3.13.  Governmental Consent.  No notices, reports or other filings are
required to be made nor are any consents, registrations, approvals, permits,
authorizations or designations required to be obtained by the Company from any
court, governmental or regulatory authority, agency, commission, body or other
governmental entity, in connection with the execution and delivery of this
Agreement by the Company or the carrying out and consummation of any
transactions contemplated hereby, except those that the failure to make or
obtain are not, individually or in the aggregate, reasonably likely to have a
material adverse effect or prevent, materially delay or materially impair the
ability of the Company to consummate the transactions contemplated by this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 

SECTION 3.14.  Authority.  The Company and the holders of all of the outstanding
shares of the Company Stock have approved this Agreement and duly authorized the
execution and delivery hereof.  The Company has full power, authority and legal
right to enter into this Agreement, to consummate the transactions contemplated
hereby, and to take all corporate action necessary to authorize the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.  The execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby and compliance by the
Company with the provisions hereof will not:
 
(a) conflict with or result in a breach of any provisions of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation of any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Company under, any of the terms, conditions or provisions of the Articles of
Incorporation or By-Laws of the Company, or any note, bond, mortgage, indenture,
license, agreement or any instrument or obligation to which the Company is party
or by which it is bound, or


(b) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Company or any of its properties or assets. Assuming due
execution and delivery by the parties hereto, this Agreement represents the
valid and binding agreement of the Company enforceable against the Company in
accordance with its respective term, except as such enforceability may limited
by applicable bankruptcy laws or creditors' rights generally or by general
principles or equity.


SECTION 3.15.  Employee Benefit Plans.  The Company is not a party to, or bound
by, any bonus, deferred compensation, incentive compensation, stock purchase,
stock option, severance or termination pay, hospitalization or other medical,
life or other insurance, supplemental unemployment benefits, profit-sharing,
pension, or retirement plan, program, agreement or arrangement, other employee
benefit plan, program, agreement or arrangement (other than arrangements
involving the payment of wages), sponsored, maintained or contributed to or
required to be contributed to by the Company or by any trade or business,
whether or not incorporated (an "ERISA Affiliate") that the Company would be
deemed a "single employer" within the meaning of Section 4001(a)(14) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations promulgated thereunder ("ERISA"), for the benefit of any current or
former employee, director or officer of the Company or any of its subsidiaries
or any ERISA Affiliate whether formal or informal and whether legally binding or
not with respect to which the Company or any of its subsidiaries or any ERISA
Affiliate has or may in the future have any liability or obligation to
contribute or make payments or any kind.


SECTION 3.16.  Legal Proceedings and History.  No officer, director or affiliate
of the Company, will have been, within the past five years; a party to any
bankruptcy petition against such person or against any business of which such
person was affiliated; convicted in a criminal proceeding or subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses; subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the Securities
Exchange Commission or the Commodity Futures Trading Commission to have violated
a federal or state securities or commodities law, and the judgment has not been
reversed, suspended or vacated.
 
 
12

--------------------------------------------------------------------------------

 

SECTION 3.17.  Ownership of Shares.  The Shareholders have full power and
authority to transfer such shares of the Company capital stock to Acquiror
hereunder, and such shares are free and clear of any liens, charges, mortgages,
pledges or encumbrances and such shares are not subject to any claims as to the
ownership thereof, or any rights, powers or interest therein, by any third
party.


SECTION 3.18.   Full Disclosure.  None of the representations and warranties
made by the Company herein, or in any schedule, certificate or memorandum
furnished or to be furnished by the Company, contains any untrue statement of
material fact, or omits any material fact, the omission of which would be
misleading.


ARTICLE IV
ADDITIONAL AGREEMENTS


SECTION 4.1.  Investment Representations and Covenants.


 (a) Access to Information.  The Shareholders or their respective designees (who
collectively are referred to in this Section 4.1 as the “Recipients”)
acknowledge that they have been afforded access to all material information
which they have requested relevant to Recipients' decision to acquire the
Acquiror Shares and to ask questions of Acquiror's management and that, except
as set forth herein, neither Acquiror nor anyone acting on behalf of Acquiror
has made any representations or warranties to the Recipients which have induced,
persuaded or stimulated the Recipients to acquire the Acquiror Shares.


(b) Eligibility.  Either alone, or together with their financial advisor(s), the
Recipients have the knowledge and experience in financial and business matters
to be capable of evaluating the merits and risks of the prospective investment
in the Acquiror Shares, and the Recipients are and will be able to bear the
economic risk of the investment in the Acquiror Shares.


SECTION 4.2.  Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, will be paid by the party
incurring such expense or as otherwise agreed to herein.


SECTION 4.3.  Brokers and Finders.  Each of the parties hereto represents, as to
itself, that no agent, broker, investment banker or firm or person is or will be
entitled to any broker's or finder's fee or any other commission or similar fee
in connection with any of the transactions  contemplated by this Agreement,
except as may be otherwise set forth herein or by separate document.


SECTION 4.4.  Necessary Actions.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use all reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
In the event at any time after the Closing, any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper executive
officers and/or directors of Acquiror or the Company, as the case may be, will
take all such necessary action.
 
 
13

--------------------------------------------------------------------------------

 

SECTION 4.5.  Indemnification.


(a) From and after the Closing of this Agreement, the Company agrees to
indemnify, defend and hold harmless Acquiror and each person who is now, or has
been at any time prior to the date of this Agreement, or who becomes prior to
the Closing a director or officer of Acquiror, against any costs or expenses
(including reasonable attorneys' fees), judgments, fines, losses, claims,
demands, liabilities, damages and deficiencies, including interest and
penalties, incurred or suffered in connection with any claim action, suit,
proceeding or investigation, whether civil, criminal or administrative, arising
out of matters existing or occurring prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, which is based in whole or in part
on, or arising in whole or in part out of the fact that such person is or was a
director or officer of Acquiror including, without limitation, all losses,
claims, damages, costs, expenses, liabilities, judgments or settlement amounts
based in whole or in part on, or arising in whole or in part out of, or
pertaining to this Agreement or the transactions contemplated hereby to the
fullest extent that Acquiror could have been permitted under applicable state
laws and its certificate of incorporation, by-laws and other agreements in
effect on the date hereof to indemnify such individual. Notwithstanding the
foregoing, no indemnity shall be provided to Acquiror or any such director or
officer in respect of the following:


(i) any matter alleging a violation of the 1933 Act or 1934 Act in respect of
events or filings made with the SEC, NASD, NASDAQ, any State agency or any stock
exchange prior to the Closing;


(ii) any matter alleging a breach of Acquiror's representations, warranties
and/or covenants in this Agreement; or


(iii) any matter alleging a director or officer willfully acted in violation of
his duty under applicable law.


(b) From and after the Closing of this Agreement, Acquiror agrees to indemnify,
defend and hold harmless the Company, the Shareholders and each person who is
now, or has been at any time prior to the date of this Agreement, or who becomes
prior to the Closing a director or officer of the Company, against any costs or
expenses (including reasonable attorneys' fees), judgments, fines, losses,
claims, demands, liabilities, damages and deficiencies, including interest and
penalties, incurred or suffered in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal or administrative, arising
out of matters existing or occurring prior to the Closing, whether asserted or
claimed prior to, at or after the Closing, which is based in whole or in part
on, or arising in whole or in part out of the fact that such person is or was a
director or officer of Acquiror including, without limitation, all losses,
claims, damages, costs, expenses, liabilities, judgments or settlement amounts
based in whole or in part on, or arising in whole or in part out of, or
pertaining to this Agreement or the transactions contemplated hereby to the
fullest extent that the Company could have been permitted under applicable state
laws and its certificate of incorporation, by-laws and other agreements in
effect on the date hereof to indemnify such individual.  Notwithstanding the
foregoing, no indemnity shall be provided to the Company or any such
Shareholder, director or officer in respect of the following:


(i) any matter alleging a breach of the Company's representations, warranties
and/or covenants in this Agreement; or


(ii) any matter alleging the Shareholder, director or officer willfully acted in
violation of his duty under applicable law.


 
14

--------------------------------------------------------------------------------

 
 
(c) Any indemnified party wishing to claim indemnification under subsection (a)
or (b) of this Section 4.5, upon learning of any such claim, action , suit,
proceeding or investigation, will promptly notify the Company if under
subsection (a), or Acquiror if under subsection (b), but failure to so notify
the appropriate party will not relieve the indemnifying party from any liability
which it may have under this Section 4.5 except to the extent such failure
materially prejudices such party. In the event of any such claim, action, suit,
proceeding or investigation, (i) the indemnifying party will have the right to
assume the defense thereof and will not be liable to any such indemnified party
in connection with the defense thereof, (ii) the indemnified party will
cooperate in all respects as requested by the indemnifying party in the defense
of any such matter, and (iii) the indemnifying party will not be liable for any
settlement effected without its prior written consent, which consent will not be
unreasonably withheld; provided, however, that the indemnifying party will not
have any obligation hereunder to any indemnified party if and when a court will
ultimately determine, and such determination will have become final, that the
indemnification of such indemnified party in the manner contemplated hereby is
prohibited by law.


SECTION 4.6.  Confidentiality.  All parties hereto agree to keep confidential
this Agreement and all information and documents relating to this Agreement
until such time as the Agreement and the transactions contemplated hereunder are
made public by means of an appropriate press release or by any other means
reasonably assured to make such information publicly available.
 
ARTICLE V
MISCELLANEOUS


SECTION 5.1.  Notices.  Any notice to any party hereto pursuant to this
Agreement will be in writing and given by Certified or Registered Mail addressed
as follows:


If to Acquirer:                       U.S. Canadian Minerals, Inc.
#161 – 936 Peace Portal Drive
Blaine, Washington   98230


Attention: Van der Bok Busboom


If to Company:                      Noble Technologies Corp.
c/o Laughlin Associates, Inc.,
2533 North Carson Street,
Carson City, Nevada 89706


Copy to:                                 Frank Noland
c/o Suite 101, 89 Coney Island Way
Sparks, NV 89431


Additional notices are to be given as to each party, at such other address as
should be designated in writing complying as to delivery with the terms of this
Section 5.1.  All such notices will be effective when received.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 5.2.  No Personal Liability.  This Agreement will not create or be
deemed to create any personal liability or obligation on the part of any direct
or indirect shareholder of Acquiror, the Company, or any of their respective
officers, directors, employees, agents or representatives.


SECTION 5.3.  Parties in Interest.  This Agreement will inure to the benefit of
and be binding upon the parties hereto and the respective successors and
assigns. Nothing in this Agreement is intended to confer, expressly or by
implication, upon any other person any rights or remedies under or by reason of
this Agreement.


SECTION 5.4.  Counterparts.  This Agreement may be executed in one or more
counterparts d all together will constitute one document.  The delivery by
facsimile of an executed counterpart of this Agreement will be deemed to be an
original and will have the full force and effect of an original executed copy.


SECTION 5.5.  Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision hereof will
not affect the validity or enforceability of any of the other provisions
hereof.  If any provisions of this Agreement, or the application thereof to any
person or any circumstance, is illegal, invalid or unenforceable, (a) a suitable
and equitable provision will be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or  circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


SECTION 5.6.  Headings.  The Article and Section headings are provided herein
for convenience of reference only and do not constitute a part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.


SECTION 5.7.  Governing Law.  This Agreement will be deemed to be made in and in
all respects will be interpreted, construed and governed by and in accordance
with the law of the State of Nevada without regard to the conflict of law
principles thereof.


SECTION 5.8.  Survival of Representations and Warranties.  All terms,
conditions, representations and warranties set forth in this Agreement or in any
instrument, certificate, opinion, or other writing providing for in it, will
survive the Closing and the delivery of the Shares of Acquiror common stock to
be issued hereunder at the Closing for a period of one year after Closing,
regardless of any investigation made by or on behalf of any of the parties
hereto.


SECTION 5.9.  Assignability.  This Agreement will not be assignable by operation
of law or otherwise and any attempted assignment of this Agreement in violation
of this subsection will be void.


SECTION 5.10.  Amendment.  This Agreement may be amended with the approval of
Shareholders and the boards of directors of Acquiror and the Company at any time
before or after approval thereof by shareholders of Acquiror and the Company, if
required; but after such approval, if required, no amendment will be made which
substantially and adversely changes the terms hereof. This Agreement may not be
amended except by an instrument, in writing, signed on behalf of each of the
parties hereto.


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.


 

  U.S. CANADIAN MINERALS, INC.       By: /s/ Van der Bok
Busboom                                                Van der Bok Busboom,
Chief Financial Officer and Director            NOBLE TECHNOLOGIES CORP.      
By:_______________________________________    Thomas E. Barton Chown, President
and Director 

 




 
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO
U.S. CANADIAN MINERALS, INC./NOBLE TECHNOLOGIES CORP.
SHARE EXCHANGE AGREEMENT (7/15/09)


List of registered holders of common shares in the capital stock of Noble
Technologies Corp. as at July 15, 2009



 
Noble Technologies Corp
         
Stockholders list
         
Name
 
NOBLE
USC
Preferred
USCN
Common
   
Houlihan Gold Fund, LP
30,000
30,000
3,000,000
   
Kevon Sherman Connelly
12,220
12,220
1,222,000
   
Mitchell B. Huhem
25,000
25,000
2,500,000
   
Victor David Huhem
500
500
50,000
   
James Isaac Warren
10,780
10,780
1,078,000
   
Robin Opp
14,000
14,000
1,400,000
   
Rory Opp
10,000
10,000
1,000,000
   
Mary Peugh
30,000
30,000
3,000,000
   
Jesse R. Shibley
30,000
30,000
3,000,000
   
Kevin Dennis Golden
20,000
20,000
2,000,000
   
Pamela Ruth Cox
30,000
30,000
3,000,000
   
Dave Everett
14,000
14,000
1,400,000
   
Monte Lister
3,000
3,000
300,000
   
Nick Pelfry
1,500
1,500
150,000
   
Bintang, Ltd.
10,000
10,000
1,000,000
   
Patrick Ogle
30,000
30,000
3,000,000
   
Catherine Egenes
30,000
30,000
3,000,000
   
Mark Kersey
30,000
30,000
3,000,000
   
James Gray
15,000
15,000
1,500,000
   
Lawrence Schoenbach, Esq.
30,000
30,000
3,000,000
   
Jimmy Cox
14,000
14,000
1,400,000
   
Audrey Lee Brewer
10,000
10,000
1,000,000
 





 
A-1

--------------------------------------------------------------------------------

 


SCHEDULE B
TO
U.S. CANADIAN MINERALS, INC./ NOBLE TECHNOLOGIES CORP.
SHARE EXCHANGE AGREEMENT (7/15/09)




1.     
U.S. Canadian Minerals, Inc. / El Capitan Precious Metals, Inc. Joint Venture
Agreement dated May 11, 2004



JOINT VENTURE AGREEMENT


THIS  AGREEMENT  mired into this the 11th day of May, 2004, by and between U.S.
Canadian Minerals, Inc. ("U.S.  Canadian"), of Las Vegas, State of Nevada, and
El Capitan  Precious  Metals,  Inc. (“El  Capitan”),  of  Englewood,  State of
Nevada.
 
WITNESSETH:
 
WHEREAS, U.S. Canadian is in the business of Acquiring and Funding Mining
Property, and
 
WHEREAS, (El Capitan) is in the business of:
 
Operating Mining Property                                        , and
 
WHEREAS, both parties desire to work together for the purpose of Developing the
COD Mining Claim
 
NOW THEREFORE,  for good and valuable consideration,  receipt of which is
hereby  acknowledged,  and the mutual promises and benefits to be derived by the
parties, they do hereby agree to the following terms and conditions:


ARTICLE I


FORMATION
 
SECTION 1.1    Formation and Name.


1.1.1  FORMATION. The Joint Venturers hereby confirm that they have formed a
Joint Venture for the purposes and scope set forth in this agreement.
 
1.1.2  NAME. The name of the Joint  Venture is and shall  continue to be CanEll 
("CanEl").  The  business  and  affairs  of the Joint  Venture  shall be
conducted  solely under that name and under no other unless  modified in writing
by addendum to this agreement:
 
 
B-1

--------------------------------------------------------------------------------

 
 
SECTION 1.2    PURPOSES and Scope of the Joint Venture.


The purpose of the Joint Venture is to:
 
Explore, operate and otherwise utilize the COD Mining Claim.


SECTION 1.3    PRINCIPAL Place of Business.


The principal place of business of the Joint Venture shall be Initially located
at:


4955 S. Durango, #216, Las Vegas, NV 89113.
 
SECTION 1.4    TERM.
 
The term of the Joint Venture shall commence on the first above written day, and
shall  continue,  unless sooner  terminated  in  accordance  with other
provisions of this Agreement, until May 11, 2020.
 
SECTION 1.5    No Partition.
 
No Joint Venturer shall have the right and each Joint Venturer  hereby agrees 
not to  withdraw from the Joint Venture nor to dissolve, terminate,
partition, or liquidate, or  to petition  a  court  for  the  dissolution,
termination,  partition,  or  liquidation  of the Joint  Venture or its  assets,
except as  provided  for in this  Agreement,  and no Joint  Venturer at any time
shall have the right to petition or to take any action to subject the  operation
of the  Project  or any part  thereof  or the Joint  Venture  assets or any part
thereof to the authority of any court of bankruptcy,  insolvency,  receivership,
or similar proceeding.
 
ARTICLE II
 
CAPITAL CONTRIBUTIONS, RESERVES, VOTING, FINANCING, AND DISTRIBUTIONS


SECTION 2.1    Joint Venture Percentage Interest.
 
U.S.  Canadian shall receive 80% of the interest in the mining claims designated
as the  COD  Mining  Claim,  currently  owned  by El  Capitan  and  whose  legal
description is attached as Exhibit A in exchange for 720,000 newly issued shares
of U.S. Canadian.  The items in this paragraph are property of the parties and
not the joint venture  and are not subject to  termination  or sale to satisfy
liabilities of the Joint Venture.
 
El Capitan shall operate the operations as they relate to the tailings and
settlement pond and contribute the equipment  needed for such operations. U.S.
Canadian shall contribute to the operating  capital for 90 days which shall not
exceed the wages for 3 or 4 workers,  fuel and equipment repair and maintenance,
and necessary equipment for operation approved by J.V. Partners.  The net profit
from the tailings and settlement pond operations shall be split 50-50 among the
parties.


 
B-2

--------------------------------------------------------------------------------

 
 
SECTION 2.2    ADJUSTMENTS and Interest.
 
Unless otherwise approved by the Joint Venturers,  no adjustment to the
Percentage  Interest of any Joint Venturer  shall be made  except as  otherwise
provided herein or as a result of a transfer of a Joint Venturer's Joint Venture
interest or a portion thereof.
 
SECTION 2.3    CAPITAL Accounts.
 
2.3.1 GENERAL. As used herein, the term Capital Account shall refer to the
capital  account of each Joint Venturer  reflecting  the value of each Joint
Venturer's relative interest in the capital of the Joint Venture. A Capital
Account, as defined herein, shall be maintained  for each Joint Venturer and
shall be subject to adjustment as provided in subsection 2.3.3.
 
2.3.2 INITIAL CAPITAL CONTRIBUTION AND INITIAL CAPITAL. Upon the execution of
this Agreement,  the parties shall make contributions as stated in paragraph 2.1
of this Agreement.
 
SECTION 2.4    Allocations of Profits and Losses to Joint Venturers.
 
All profits shall be retailed by U. S, Canadian other than as disclosed in 2.1.
 
SECTION 2.5    Time LIMIT for Approval
 
Where an issue arises needing a vote, such vote shall be given within five
(5) calendar  days of a written  request  by the  other  party for a vote.
Should a response not be returned within the stated period, then the vote will
be considered in the affirmative.
 
ARTICLE III
 
MANAGEMENT
 
SECTION 3.1    Joint Venture Manager.
 
U.S.  Canadian is hereby  appointed  Manager  or  Venture  Manager of the Joint
Venture and shall be responsible for the internal operation of the venture.  Any
direct cost incurred shall be paid out of Joint Venture funds.


 
B-3

--------------------------------------------------------------------------------

 
 
SECTION 3.2    Other BUSINESS Activities.
 
Nothing herein is to be construed as giving any party an interest in
other business of the parties except those construed specifically by this
Agreement or incorporated by an amendment hereto.
 
The parties mutually acknowledge that each is involved in additional
businesses and are not  restricted to participating with each other except as
stated in the first right of refusal for additional projects.


ARTICLE IV
 
ACCOUNTING
 
SECTION 4.1    Books, RECORDS, and Fiscal Year.
 
4.1.1  GENERAL.  The Joint Ventures books and records of  account shall be
maintained  in  accordance with  generally  accepted  accounting principles
consistently applied on the cash basis and shall be adequate to provide any
Joint Venturer with all financial information as may be needed by any Joint
Venturer or any Affiliate of any Joint Venturer for purposes of satisfying the
financial reporting obligations of any Joint Venturer or his or its respective
affiliate or  affiliates. The fiscal  year of the Joint Venture shall end on
December 31 of each year. The books and records shall be maintained at the Joint
Ventures' principal place of business.
 
SECTION 4.2    Other ACCOUNTING Decisions.
 
All accounting decisions and tax elections for the Joint Venture (other than
those specifically  provided for in other Sections of this Agreement) shall be
made from time to time as required and approved by the Venture Manager.
 
ARTICLE V
 
SALE, TRANSFER, OR MORTGAGE
 
SECTION 5.1    GENERAL.
 
Except as expressly permitted herein, no Joint Venturer shall sell, sign,
transfer, mortgage, charge, or otherwise encumber, or permit any of the
foregoing, whether voluntarily or by  operation of law (herein sometimes
collectively  called a  transfer),  any part or all of his or its Joint  Venture
interest without the prior written  approval of the other Joint  Venturers,  and
any attempt to do so shall be void.


 
B-4

--------------------------------------------------------------------------------

 
 
5.1.1   PERMITTED TRANSFERS
 
(a) Any Joint Venturer may transfer or assign his or its interest in the Joint
Venture to any  corporation or general  partnership  that is controlled by such
Joint Venturer,  or to any limited  partnership in which the Joint Venturer
would be the general  partner,  and such transfers or  assignments  shall not be
subject to this SUBSECTION,,  but the transferee thereof shall be subject to all
the terms and conditions of this Agreement,  including  without  limitation this
subsection,  and as a condition precedent to any such transfer,  such transferee
shall enter into a written agreement agreeing to be bound by the terms hereof.
 
SECTION 5.2    CLOSINGS.
 
5.2.1 TERMINATION OF OBLIGATIONS. As of the effective date of any transfer not
prohibited hereunder by a Joint Venturer of its entire interest in the
Joint Venture, such  Venturers' rights and obligations hereunder shall
terminate except as to items accrued  as of such  date and except  as to any
indemnity obligations of such Joint Venturer attributable to acts or events
occurring  prior to such date.  Thereupon,  except as  limited by the  preceding
sentence,  this Agreement shall terminate as to the transferring  Joint Venturer
but shall  remain in effect as to the other Joint  Venturers.  In the event of a
transfer of its or his entire  Joint  Venture,  interest by a Joint  Venturer to
another Joint Venturer,  the Joint Venturer to whom such interest is transferred
shall  indemnify,  defend,  and hold harmless the Joint Venturer so transferring
its or his Joint Venturer interest from and against any and all claims, demands,
liabilities,  expenses,  actions,  lawsuits,  and other proceedings,  judgments,
awards and costs  (including  reasonable  attorneys fees) incurred in or arising
directly or indirectly, in whole or in part, out of operation of the business of
the Joint Venture,  excluding only those matters listed above, if any,  accruing
prior to the date of such transfer.
 
SECTION 5.3    WITHDRAWALS.
 
Each of the Joint  Venturers  does  hereby  covenant  and agree that it will not
withdraw  or retire  from the Joint  Venture,  except as a result of a permitted
transfer of its entire  interest in the Joint  Venture  pursuant to the terms of
this  Agreement,  and that it will  carry out its  duties  and  responsibilities
hereunder until the Joint Venture is terminated, liquidated, and dissolved.
 
ARTICLE VI
 
DEFAULT AND DISSOLUTION
 
SECTION 6.1    EVENTS of Default.
 
6.1.1  DEFINITIONS  AND  CURE  PERIODS.  The  occurrence  of  any of the
following  events  shall  constitute  an event of  default  (Event  of  Default)
hereunder  on the part of the Joint  Venturer  with  respect  to whom such event
occurs  (Defaulter) if within thirty (30) days following  written notice of such
default from the Joint Venture  Manager the Defaulter  fails to pay such monies,
or in the case of nonmonetary defaults, fails to commence substantial efforts to
cure such default or thereafter  fails within a reasonable  time to prosecute to
completion  with diligence and continuity the curing of such default;  provided,
however,  that the occurrence of any Act of Insolvency (as hereafter  defined in
subsection  6.1.2) shall  constitute an Event of Default  immediately  upon such
occurrence  without  any  requirement  of notice or  passage  of time  except as
specifically set forth in any such subparagraph.
 
 
B-5

--------------------------------------------------------------------------------

 
 
(a) the  violation by a Joint Venturer of any of the  restrictions  set forth
in  Article  V of this  Agreement  upon the right of a Joint  Venturer  to
transfer its Joint Venture interest;
 
(b)  default  in  performance  of or  failure  to comply  with any other
agreements, obligations, or undertakings of a Joint Venturer herein contained.
 
SECTION 6.2    CAUSES of Dissolution.
 
The Joint  Venture shall be dissolved  only if a Dissolving  Event shall occur.
A Dissolving Event shall occur when:
 
(a) An Event of Defaults has occurred as provided in Section 6.1 and the
nondefaulting  Joint Venturers elect to  dissolve the Joint  Venture as provided
in Section 6.3 hereof;
 
(c) he Joint Venture,  by its terms as set forth in this Agreement,  is
terminated.
 
SECTION 6.3    ELECTION OF NONDEFAULTING JOINT VENTURER.
 
6.3.1 PURCHASE OF DEFAULTERS INTEREST.  Upon .the occurrence of an Event of 
Default  by any  Joint  Venturer  (Defaulter),  the  other  Joint  Venturers
(Nondefaulters)  shall have the right to acquire  all, but not less than all, of
the Joint  Venture  interest of the  Defaulter  for cash,  except as provided in
subsection  6.3.2  hereof,  at a  price  determined  pursuant  to the  appraisal
procedure set forth in Article VII,  subject to  adjustment as otherwise  herein
set  forth.  In  furtherance  of  such  right,  a  Nondefaulter   (the  Electing
Nondefaulter) may notify the Defaulter at any time following an Event of Default
of its election to institute the  appraisal  procedure set forth in Article VII.
 
Upon  receipt  of  notice  of  determination  of the  fair  market  value of the
Defaulters  Joint Venturer  interest,  the Electing  Nondefaulter may notify the
Defaulter of its election to purchase the interest of the Defaulter.
 
6.3.3  DEFAULTERS  RIGHT TO CURE.  The right of a  Defaulter  to cure an Event
of Default  shall expire upon a Joint  Venturer  giving to the Defaulter a
notice of election to purchase the Defaulters interest in the Joint Venture.
 
6.3.4  DISTRIBUTION  UPON  DISSOLUTION.  The assets of the Joint Venture shall 
be  applied  or  distributed  in  liquidation  upon  the  happening  of a
Dissolving Event in the following order of priority:
 
(b) in  payment  of debts and  obligations  of the Joint  Venture to any Joint
Venturer;
 
(c) to the Joint Venturers is the same manner and in the same priorities and 
percentages  as Net Proceeds are  allocated  and  distributed  to the Joint
Venturers as set forth herein.


 
B-6

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
GENERAL PROVISIONS
 
SECTION 7.1    Complete AGREEMENT; Amendment; Notice.
 
7.1.1 ENTIRE AGREEMENT. This Agreement embodies the entire understanding of the 
parries,  and any  changes  must be made is  writing  and  signed by all
parties.
 
7.1.2  AMENDMENT.  This instrument may be amended or modified only by an
instrument of equal formality signed by all of the respective parties hereto.
 
7.1.3 NOTICE.  All notices under this Agreement  shall be in writing and shall
be delivered by personal  service,  or by  certified or  registered  mail,
postage  prepaid,  return receipt  requested,  to the Joint Venturers (and where
required,  to the person required to be copied with the notice) at the addresses
herein or at such other address as the  addressee may designate in writing,  and
to the Joint Venture at its principal  place of business as sot forth in Section
1.3 hereof, and shall be effective upon receipt (or refusal to accept).
 
The addresses for notices to the Joint Venturers are as follows:
 
U.S. Canadian Minerals, Inc.
4955 S. Durango #216
Las Vegas, NV 89113
 
El Capitan Precious Metals, Inc.
7315 East Parkview Ave.
Englewood, Co. 80111
 
SECTION 7.2    ATTORNEYS' Fees.
 
Should litigation be commenced between the parties hereto or their
representatives, or should any party institute any proceeding in a bankruptcy or
similar court which has  jurisdiction  over any other party hereto or any or all
of his or its property or as concerning  any provision of this  Agreement or the
rights  and  duties of any parson or entity in  relation  thereto,  the party or
parties  prevailing in such  litigation  shall be entitled,  in addition to such
other  relief as may be granted,  to a  reasonable  sum as and for his or its or
their attorneys' fees and court costs in such litigation or in a separate action
brought for that purpose.
 
SECTION 7.3    VALIDITY.
 
In the event that any  provision of this  Agreement  shall be held to be invalid
or  unenforceable,  the same shall not affect in any respect  whatsoever the
validity or enforceability of the remainder of this Agreement.


 
B-7

--------------------------------------------------------------------------------

 
 
SECTION 7.4    SURVIVAL of Rights.
 
Except as  provided  herein to the  contrary,  this  Agreement  shall be
binding  upon and inure to the benefit of the parties  signatory  hereto,  their
respective heirs, executors, legal representatives, and permitted successors and
assigns.
 
SECTION 7.5    GOVERNING Law.
 
This  Agreement  has been entered  into in the state of Nevada,  and all
questions with respect to this  Agreement and the rights and  liabilities of the
parties  hereto  shall be governed  by the laws of Nevada,  and the venue of any
action brought hereunder shall be in Clark County, state of Nevada.
 
SECTION 7.6    WAIVER.
 
No consent or waiver,  express or implied,  by a Joint Venturer to or of any
breach or default by another Joint Venturer in the performance by such other
Joint Venturer of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other  breach or default  in the  performance  by
such other Joint Venturer hereunder.  Failure on the part of a Joint Venturer to
complain  of any act or failure to act of another  Joint  Venturer or to declare
another  Joint  Venturer  in  default,  irrespective  of how long  such  failure
continues,  shall not  constitute a waiver by such Joint  Venturer of its rights
hereunder.  The giving of consent by a Joint  Venturer in any one instance shall
not limit or waive the necessity to obtain such Joint Venturer's  consent in any
future instance.
 
SECTION 7.7    REMEDIES IN EQUITY.
 
The rights and remedies of any of the Joint  Venturers  hereunder  shall not be
mutually  exclusive,  i.e., the exercise of one or more of the provisions hereof
shall not preclude the exercise of any other provisions  hereof.  Each of the
Joint Venturers  confirm that damages at law may be an inadequate remedy for a
breach or threatened  breach of this Agreement and agree that, in the event of a
breach or threatened breach of any provision hereof, the respective rights and
obligations hereunder shall be enforceable by specific performance,  injunction,
or other  equitable  remedy,  but nothing  herein  contained is intended to, nor
shall it,  limit or affect any rights at law or by statute or  otherwise  of any
party  aggrieved as against the other for a breach or  threatened  breach of any
provision  hereof,  it being the  intention  by this  Section  to make clear the
agreement of the Joint Venturers that the respective  rights and obligations of
the Joint  Venturers  hereunder shall be enforceable in equity as well as at law
or otherwise.
 
 
B-8

--------------------------------------------------------------------------------

 
 
SECTION 7.8    INDEMNIFICATION.
 
Each Joint Venturer  (Indemnifying  Venturer) hereby agrees to indemnify and
hold the other  Joint  Venturers  and the Joint  Venture  harmless  from and
against any and all claims,  demands,  actions,  and rights of action (including
attorneys  fees and costs) that shall or may arise by virtue of anything done or
omitted  to be done by the  Indemnifying  Venturer  (through  or by its  agents,
employees,  or other representatives)  outside the scope of, or in breach of the
terms of, this  Agreement;  provided,  however,  that the other Joint  Venturers
shall be notified promptly of the existence of any such claim,  demand,  action,
or cause of action and shall be given  reasonable  opportunity to participate in
the  defense  thereof.  In the  event  that  one  Joint  Venturer  shall be held
severally  liable  for the  debts of the  joint  venture  he  shall  be  awarded
contribution  from the other Venturers so that each Joint Venturer shall only be
obligated to pay that portion of such  liability as shall be  proportion to such
Joint Venturers interest in the Joint Venture.
 
SECTION 7.9    COUNTERPARTS.
 
This  Agreement may be executed in any number of  counterparts,  each of which
shall be deemed to be an original  and all of which shall  constitute  one and
the same Agreement.
 
SECTION 7.10   FURTHER ASSURANCES.
 
Each party hereto agrees to do all acts and things and to make, execute, and
deliver such written  instruments  as shall from time to time be  reasonably
required to carry out the terms and provisions of this Agreement.


 
B-9

--------------------------------------------------------------------------------

 
 
IN WITNESS  WHEREOF,  the parties have executed this Agreement as of the day and
year first above set forth.
 
 
/s/ Rendal Williams, President                  
By: Rendal Williams, President
U.S. Canadian Minerals, Inc.
 
/s/ Charles C. Mottley                                 
By: Charles C. Mottley, President
El Capitan Precious Metals, Inc.
 
 
 
B-10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
C.O.D. PROPERTY
 

                   COUNTY RECORDER            B.L.M.              A.M.C. NOS.  
CLAIM NAME     BOOK     PAGE   JAYNE    841     806-907     175025   KIM     841
    808-809     175025   ERIC    841     810-811     175015   MARC     841    
812-813     175030   O.J.B.     841     814-815     175033   GOLDEN MOON    841
    816-817     175024   RICO   841     834-835     175039   NOON NO. 1      841
    832-833     175032   WHITE EAGLE      841     850-851     175044   WHITE
EAGLE #2     841     852-853     175045   REUBE   841     848-849     175035  
UNIT   841     846-847     175043   RENO   841     844-845     175034  

 
 

A-1